Citation Nr: 1440291	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10- 43 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-operative residuals of anterior cruciate ligament reconstruction and lateral meniscectomy of the left knee.

2. Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with limited flexion.

3. Entitlement to service connection for bilateral arterial disease secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which continued a 10 percent rating for a left knee disability.  

In March 2014, the Appeals Management Center (AMC) determined that the evidence supported a separate 10 percent rating for left knee osteoarthritis with limited flexion effective January 2005.  Despite the grant of a separate 10 percent rating by the AMC in March 2014, both issues are in appellate status because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran and his fiancé testified during a June 2012 Travel Board hearing.  A transcript of the hearing is associated with the claims file.  In December 2013, the Board remanded this appeal for additional evidentiary development (to obtain VA treatment records and a VA examination of the left knee).  It has since been returned to the Board for further appellate action.  

Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of entitlement to service connection for bilateral arterial disease will be REMANDED.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

The left knee disability has been manifested by subjective complaints of pain, swelling, buckling, use of a knee brace and cane, and interference with work; objective findings include arthritic changes, crepitus, joint line tenderness, positive patellar grind, negative varus/valgus, normal anterior/posterior drawer, Lachman's, and McMurray's testing, 5/5 muscle strength, flexion to no worse than 85 degrees with pain, and extension no worse than 5 degrees.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for post-operative residuals of anterior cruciate ligament reconstruction and lateral meniscectomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259 (2013).

2.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis with limited flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5256, 5260, 5261 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

Post-Operative Residuals

The Veteran's left knee disability is rated at 10 percent under DCs 5259-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  As he has undergone surgical repair of the left knee, DC 5259 (removal of cartilage) is appropriate.  The highest rating under this diagnostic code, however, is 10 percent.

Under DC 5257 (other impairment of the knee), a 10 percent is granted with slight subluxation or lateral instability and a 20 percent with moderate subluxation or lateral instability.  The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Based on a review of the claims file, the Board finds that the evidence does not support a rating in excess of 10 percent for post-operative residuals.  First, in a March 2009 VA orthopedic examination, there was no laxity to ligamentous testing.  As such, this evidence does not support a higher rating which would require "moderate" subluxation or instability.  

Next, although the Veteran reported knee buckling during the October 2009 VA examination and loss of balance during his June 2012 Travel Board hearing which required him to use a cane, there was no recurrent subluxation or lateral instability shown on objective examination of the knee during VA examinations in October 2009 and February 2014.  Furthermore, both examinations recorded that the left knee was stable to varus and valgus testing and that McMurray's, anterior drawer, and Lachman's testing were negative.  The February 2014 VA examination report specifically noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  In addition, outpatient treatment records reflect that varus and valgus testing of the left knee was negative, as were anterior/posterior drawer and McMurray's testing.  

A January 2012 physical rehabilitation note found moderate crepitus of the knees bilaterally, no joint effusion palpated bilaterally, medial and lateral joint line tenderness to palpation bilaterally, and no tenderness to palpation of the medial or lateral patellar facets bilaterally.  There was no mention of subluxation or instability.  The impression at that time was bilateral knee osteoarthritis, history of bilateral knee surgeries with post-surgical osteoarthritis and chronic right lateral meniscus strain.  

Although the Veteran is competent to report instability or giving way in the knees, contrary to his report, physical examinations did showed no recurrent subluxation or lateral instability in the left knee.  The Board finds that physical examinations of the left knee showing it to be stable on objective testing for subluxation and instability outweigh the probative value of the Veteran's self-report.  In the absence of moderate recurrent subluxation and lateral instability in the left knee, the Board finds that an increased rating is not warranted. 

Osteoarthritis with Limited Flexion

Under the provisions of DC 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  The ratings are to be combined, not added, under DC 5003.   The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5260 (limitation of flexion), a 10 percent rating is warranted with flexion limited to 45 degrees; a 20 percent rating is warranted with flexion limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 percent.  Under DC 5261 (limitation of extension), a 10 percent rating is warranted with extension limited to 10 degrees; a 20 percent rating is warranted with extension limited to 15 degrees; and a 30 percent rating is warranted where extension is limited to 20 degrees.

The Board has carefully reviewed the evidence of record, and finds that the preponderance of the evidence weighs against a rating in excess of 10 percent for osteoarthritis of the left knee. 

In a March 2009 VA orthopedic examination, range of motion of the left knee was reported from 0 to 90 degrees with medial joint line tenderness.  There was no laxity to ligamentous testing.  This evidence does not support either a separate compensation rating for flexion as it was well over the 45 degrees threshold for a compensable rating under DC 5260 or a higher rating for extension under DC 5261 which was anatomically normal at 0 degrees.

VA treatment records include complaints of knee pain and diagnoses of degenerative joint disease.  Clinical records reveal that the Veteran's left knee disability has been manifested throughout the appeal period by chronic pain with at least 85 degrees flexion in the left knee limited by pain and extension reduced by 5 degrees/minus 5 degrees without additional limitation due to pain.  For example, a November 2011 physical medicine and rehabilitation consultation note revealed left knee extension to minus 5 degrees and flexion to 85 degrees.  

In the most recent February 2014 VA examination, range of motion testing revealed left knee flexion to 85 degrees, with painful motion at 85 degrees. There was no limitation of extension and no objective evidence of painful motion.  Repetitive testing yielded the same ranges of motion.  As flexion is not limited to 30 degrees or less, a higher rating is not warranted.  In addition, extension is not shown to be limited to 10 degrees or more, a separate rating is not warranted.

Other Potentially Relevant Diagnostic Codes

Under DC 5256 (ankylosis), a 30 percent rating is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned for flexion between 10 and 20 degrees.  Ankylosis is defined as a fixation of the joint.  While limitation of motion has been shown, the evidence does not show a fixation of the joint and this diagnostic code is not for application.

Under DC 5258 (dislocated cartilage), a 20 percent rating is warranted for dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this case, because the left meniscus has been surgically removed (and thus relieving the symptoms of a torn meniscus and not dislocated as mandated by DC 5258), this diagnostic code does not apply.  

Next, October 2009 and February 2014 VA examinations show that the Veteran did not have evidence of malunion or nonunion of the tibia and fibula or genu recurvatum to warrant an evaluation under DCs 5262 or 5263.

With respect to entitlement to higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether evaluations in excess of 10 percent could be assigned on the basis of functional loss.  See DeLuca, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998). The Board emphasizes that the criteria of the general rating formula are to be applied with or without factors such as pain. See 38 C.F.R. § 4.71a.

The Board notes that the findings of record do not support a rating in excess of 10 percent due to functional loss.  Although the Veteran subjectively reported having weakness, giving away, and painful motion, and weakness, the clinical records and examinations noted no additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The current separate 10 percent rating for arthritis was assigned based on the presence of painful motion in the left knee, to include consideration of his functional loss due to pain or painful motion where limitation of motion would otherwise be noncompensable.  Even with consideration of the additional functional loss, the left knee disability does warrant a rating in excess of 10. 

The Board has also considered the Veteran's statements that his disability is worse.  At the hearing, he testified that he received physical therapy for his left knee approximately every three months, received cortisone injections every other month, and that he experienced swelling, loss of balance and needed to use a cane (due to his weight and to maintain balance) as well as a knee brace due to his left knee disability.  

He testified that in his work required him to be on his feet all day and this resulted in swollen legs.  He also testified that he lost "[a] good month or two in a year" due to his leg disability and that he has been repeatedly hospitalized due to vascular problems with his leg, which were related to the knee disorder.  He reported that his "leg is swollen by ten o'clock-it's as big as my calf-my thigh" and that his range of motion was restricted.  He and his wife testified that his left knee disability limited his sporting activities and ability to dance.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes. 

With regard to assessing the severity of the left knee disability, the Board has accorded greater probative weight to the medical evidence in this case, which shows no recurrent subluxation or lateral instability upon objective examination of the knee during VA examinations in October 2009 and February 2014.  Furthermore, both examinations recorded that the left knee was stable to varus and valgus testing and that McMurray's, anterior drawer, and Lachman's testing were negative.  

In addition, his complaints of pain and functional daily limitations due to pain are considered by his separate 10 percent rating for left knee osteoarthritis with limited flexion under DCs 5259-5260.  While he has reported symptoms of swelling, giving way of the knee and the use of a knee brace, these complaints are adequately addressed by the 10 percent rating under DCs 5259-5257.  

Competent evidence concerning the nature and extent of his left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board has also considered whether referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  An extraschedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran is service-connected for three disabilities, all related to the left knee - post-operative residuals (10%), osteoarthritis (10%), and residual scarring (0%).  His symptoms include pain, swelling, buckling, arthritic changes, crepitus, and limitation of motion.  These symptoms are contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.

Specifically, the left knee limitation of flexion and painful motion due to arthritis directly corresponds to the schedular criteria under DC 5261, which also incorporates various orthopedic factors that limit motion or function of the knee such as crepitus and swelling.  The assessment of instability and subluxation (buckling) corresponds to the criteria in DC 5257.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Therefore, the schedular rating criteria specifically provide for ratings based on limitation of motion and function, and on specific abnormalities, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also See DeLuca, 8 Vet. App. 202 (1995).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014)

Further, while the Veteran has indicated that he missed work because of his left knee disability, he is still employed. Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in September 2009.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  VA examinations, lay statements, and treatment records have been associated with the record.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  

This appeal involves a remand by the Board for additional evidentiary development.  The AMC complied with the Board's remand instructions by obtaining VA clinical records and affording the Veteran with a current VA examination.  The October 2009 and February 2014 VA examinations of record are adequate and addressed all the relevant rating criteria for the left knee.  The Veteran has not indicated any worsening in his condition since his last VA examination and he and his representative have not identified any outstanding evidence that needs to be obtained.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

A rating in excess of 10 percent for post-operative residuals of anterior cruciate ligament reconstruction and lateral meniscectomy of the left knee is denied.

A rating in excess of 10 percent for left knee osteoarthritis with limited flexion is denied.


REMAND

In June 2013, the RO denied a claim for entitlement to service connection for bilateral arterial disease secondary to residuals of anterior cruciate ligament construction and left lateral meniscectomy.  While the Veteran submitted a timely notice of disagreement to that determination in April 2014, the RO has not issued a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the issue is remanded to cure this defect.  

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the claim of entitlement to service connection for bilateral arterial disease secondary to residuals of anterior cruciate ligament construction and left lateral meniscectomy.  

2. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO should advise him and his representative that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


